Opinion filed February 4, 2010




                                                 In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00155-CR
                                         __________

                       MACE GREGORY GIFFORD, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                               On Appeal from the County Court

                                     Eastland County, Texas

                                   Trial Court Cause No. 08-390


                            MEMORANDUM OPINION
       Mace Gregory Gifford has filed in this case a motion to dismiss his appeal. The motion is
signed by both appellant and his attorney. The motion is granted, and the appeal is dismissed.


                                                       PER CURIAM


February 4, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.